
	
		II
		110th CONGRESS
		1st Session
		S. 1098
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2007
			Mr. Domenici (for
			 himself, Mr. Kennedy,
			 Mr. Bingaman, Mr. Harkin, Mr.
			 Leahy, and Mr. Sanders)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to revise the
		  amount of minimum allotments under the Projects for Assistance in Transition
		  from Homelessness program.
	
	
		1.Minimum allotments under the
			 Projects for Assistance in Transition from Homelessness programSection 524 of the
			 Public Health Service Act
			 (42 U.S.C.
			 290cc–24) is amended to read as follows:
			
				524.Determination
				of amount of allotment
					(a)Determination
				under formulaSubject to subsection (b), the allotment required
				in section 521 for a State for a fiscal year is the product of—
						(1)an amount equal
				to the amount appropriated under section 535 for the fiscal year; and
						(2)a percentage
				equal to the quotient of—
							(A)an amount equal
				to the population living in urbanized areas of the State involved, as indicated
				by the most recent data collected by the Bureau of the Census; and
							(B)an amount equal
				to the population living in urbanized areas of the United States, as indicated
				by the sum of the respective amounts determined for the States under
				subparagraph (A).
							(b)Minimum
				allotment
						(1)In
				generalSubject to paragraph (2), the allotment for a State under
				section 521 for a fiscal year shall, at a minimum, be the greater of—
							(A)the amount the
				State received under section 521 in fiscal year 2006; and
							(B)$600,000 for each
				of the several States, the District of Columbia, and the Commonwealth of Puerto
				Rico, and $100,000 for each of Guam, the Virgin Islands, American Samoa, and
				the Commonwealth of the Northern Mariana Islands.
							(2)ConditionIf
				the funds appropriated in any fiscal year under section 535 are insufficient to
				ensure that States receive a minimum allotment in accordance with paragraph
				(1), then—
							(A)no State shall
				receive less than the amount they received in fiscal year 2006; and
							(B)any funds
				remaining after amounts are provided under subparagraph (A) shall be used to
				meet the requirement of paragraph (1)(B), to the maximum extent
				possible.
							.
		
